DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, 8, 10-12, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas J. DeVenney et al. [US 10408118 B2] in view of Rakesh Chopra et al. [US 20200163251 A1].
Regarding claim 1, Thomas teaches:
1. A vehicle (i.e. FIG. 1 illustrates an exemplary embodiment of a machine 10. In the disclosed example, machine 10 is a load-haul-dump machine (LHD)- Col 3, line 55-56) comprising: 
a propulsion system having a prime mover to propel the vehicle over underlying terrain (i.e. Power source 12 may be supported by frame 22 of machine 10, and may include an engine 12 configured to produce a rotational power output and transmission 24 that converts the power output to a desired ratio of speed and torque. In addition to driving work tool 16, engine 12 may also function to propel machine 10, for example via one or more traction devices 14- Col 4, line 1-5); 
a fluid circuit defining a fluid passage and containing a coolant (i.e. Although the different fluids in the machines typically flow through their respective closed - loop circuits, one or more of the fluids may intermingle if leaks are present in the engine, transmission, hydraulic pumps and motors conduits carrying the various fluids etc. The various fluids, for example, engine lubricant, coolant, transmission fluid , gear oil , brake fluid , and / or hydraulic fluid- Col 1, line 49-57), the fluid circuit in thermal communication with the propulsion system (i.e. The engine may also employ an engine coolant for cooling the combustion chambers of the engine- Col 1, line 24-26); 
output an indication (i.e. controller 72 may be configured to cooperate with controller 32 of machine 10 to transmit an alert to alert device 38 upon detecting that one or more of the rules in the selected rule-set are not satisfied. For example, when fluid sample 64 includes engine coolant, and controller 72 determines that a pH value of fluid sample 64 exceeds a pH threshold (e.g. first pH threshold or second pH threshold of rule 514), controller 72 may transmit an alert to alert device 38- Col 13, line 57-65... controller 72 may transmit instructions and/or data via communication device 68 to console 28 of machine 10 to generate an audio alert, a visual alert, or an audio-visual alert on display 36- col 17, line 23-26) to a user (i.e. operator 30- Col 5, line 31-33) regarding the state of the coolant (i.e. Alert device 38 may be a separate device, or may be incorporated in display device 36 to provide one or more alerts to operator 30 of console 28- Col 5, line 31-33).
However, Thomas does not teach explicitly:
a camera positioned to image the coolant within the fluid passage; and 
a controller configured to receive image data from the camera, process the image data to determine at least one parameter of the image data, classify the image data into one of at least two classifications as a function of the at least one parameter with each classification indicative of an associated state of the coolant, and output an indication to a user regarding the state of the coolant, wherein the at least one parameter is a color, a presence of a particle, a size of a particle, a presence of a bubble, a size of a bubble, and/or an opacity.
In the same field of endeavor, Rakesh teaches:
a camera positioned to image the coolant within the fluid passage (i.e. The camera 214 may also be configured to identify a leak based on changes in the coolant flow within the coolant line 217- ¶0113); and 
a controller configured to receive image data from the camera (i.e. For example, one or more of the distribution lines 217 may be transparent for use identifying one or more flow patterns or characteristics within the line with a high-speed camera- ¶0113), process the image data to determine at least one parameter of the image data (i.e. color change- ¶0113), classify the image data into one of at least two classifications (i.e. to identify a leak- ¶0113) as a function of the at least one parameter with each classification indicative of an associated state of the coolant (i.e. temperature- ¶0113), wherein the at least one parameter is a color, a presence of a particle, a size of a particle, a presence of a bubble, a size of a bubble, and/or an opacity(i.e. the liquid coolant may include dye that changes color with temperature so that the color change can be identified by the camera to indicate an increase in temperature. The camera may also be configured to identify condensation or coolant external to the coolant distribution system- ¶0113).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Thomas with the teachings of Rakesh provide a leak detection system for identifying a leak of the coolant and transmitting an indication of the leak to the controller (Rakesh- Abstract).

Regarding claim 16, method claim 16 corresponds to apparatus claim 1, and therefore is also rejected for the same reasons of obviousness as listed above.

Regarding claim 2, apparatus claim 2 is drawn to the apparatus using/performing the same method as claimed in claim 16. Therefore, apparatus claim 2 corresponds to method claim 16, and is rejected for the same reasons of obviousness as used above.  

Regarding claim 3, Thomas and Rakesh teach all the limitations of claim 2 and Thomas further teaches:
further comprising a display panel in a cabin (see the location of console 28 in the cabin in fig. 1) of the vehicle (i.e. As illustrated in FIG. 2, console 28 may include controller 32, input device 34, display device 36, alert device 38, and communication device 40. Controller 32 may include processor 42 and storage device 44. Processor 42 may be configured to control operations of storage device 44, display 36, alert device 38, and communication device 40- col 4, line 47-55, fig. 1), wherein the controller controls the display panel to display the indication to the user(i.e. controller 72 may be configured to cooperate with controller 32 of machine 10 to transmit an alert to alert device 38 upon detecting that one or more of the rules in the selected rule-set are not satisfied. For example, when fluid sample 64 includes engine coolant, and controller 72 determines that a pH value of fluid sample 64 exceeds a pH threshold (e.g. first pH threshold or second pH threshold of rule 514), controller 72 may transmit an alert to alert device 38- Col 13, line 57-65... controller 72 may transmit instructions and/or data via communication device 68 to console 28 of machine 10 to generate an audio alert, a visual alert, or an audio-visual alert on display 36- col 17, line 23-26) to a user (i.e. operator 30- Col 5, line 31-33).
Thomas and Rakesh does not teach explicitly:
wherein the vehicle is without a coolant temperature gauge for the fluid circuit.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to measure the temperature a coolant, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art. In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965) & In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).

Regarding claim 4, Thomas and Rakesh teach all the limitations of claim 2.
However, Thomas does not teach explicitly:
	wherein the fluid circuit comprises a viewing window, and wherein the viewing window is positioned between the camera and the fluid passage.
In the same field of endeavor, Rakesh teaches:	
wherein the fluid circuit comprises a viewing window, and wherein the viewing window is positioned between the camera and the fluid passage (i.e. one or more of the distribution lines 217 may be transparent for use identifying one or more flow patterns or characteristics within the line with a high-speed camera- ¶0013).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Thomas with the teachings of Rakesh provide a leak detection system for identifying a leak of the coolant and transmitting an indication of the leak to the controller (Rakesh- Abstract).

Regarding claim 6, Thomas and Rakesh teach all the limitations of claim 2 and Thomas further teaches:
wherein the prime mover comprises an internal combustion engine (i.e. The power source typically includes an internal combustion engine- Col 1, line 15-17).

Regarding claim 8, Thomas and Rakesh teach all the limitations of claim 2.
However, Thomas does not teach explicitly:
	wherein the controller is further configured to determine at least one parameter of the image data, and classify the image data into one of at least two classifications as a function of the at least one parameter, wherein each classification is indicative of an associated state of the coolant.
In the same field of endeavor, Rakesh teaches:	
wherein the controller is further configured to determine at least one parameter of the image data, and classify the image data into one of at least two classifications (i.e. to identify a leak- ¶0113) as a function of the at least one parameter (i.e. color change- ¶0113), wherein each classification is indicative of an associated state of the coolant (i.e. temperature- ¶0113).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Thomas with the teachings of Rakesh provide a leak detection system for identifying a leak of the coolant and transmitting an indication of the leak to the controller (Rakesh- Abstract).

Regarding claim 10, Thomas and Rakesh teach all the limitations of claim 8.
However, Thomas does not teach explicitly:
	wherein the at least one parameter is a color, a presence of a particle, a size of a particle, a presence of a bubble, a size of a bubble, and/or an opacity.
In the same field of endeavor, Rakesh teaches:	
wherein the at least one parameter is a color, a presence of a particle, a size of a particle, a presence of a bubble, a size of a bubble, and/or an opacity (i.e. the liquid coolant may include dye that changes color with temperature so that the color change can be identified by the camera to indicate an increase in temperature. The camera may also be configured to identify condensation or coolant external to the coolant distribution system- ¶0113).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Thomas with the teachings of Rakesh provide a leak detection system for identifying a leak of the coolant and transmitting an indication of the leak to the controller (Rakesh- Abstract).

Regarding claim 11, Thomas and Rakesh teach all the limitations of claim 2.
However, Thomas does not teach explicitly:
wherein the controller is further configured to receive a signal indicative of a vehicle state; and wherein the controller is further configured to determine at least one parameter of the image data, and classify the image data into one of at least two classifications as a function of the at least one parameter and the vehicle state, wherein each classification is indicative of an associated state of the coolant.
In the same field of endeavor, Rakesh teaches:
wherein the controller (i.e. controller 216- ¶0115, fig. 22) is further configured to receive a signal indicative of a vehicle state (i.e. one or more sensors 220 may be positioned for monitoring coolant flow within the cooling lines 217 or components 212. The sensor 220 may be configured for monitoring temperature, pressure, flow, velocity, or any combination thereof... The sensors 220 may provide input to the controller 216 for use in identifying a possible leak- ¶0115); and 
wherein the controller (i.e. controller 216- ¶0115, fig. 22) is further configured to determine at least one parameter of the image data (i.e. color change- ¶0113), and classify the image data into one of at least two classifications(i.e. to identify a leak- ¶0113)  as a function of the at least one parameter and the vehicle state(i.e. the liquid coolant may include dye that changes color with temperature so that the color change can be identified by the camera to indicate an increase in temperature. The camera may also be configured to identify condensation or coolant external to the coolant distribution system- ¶0113, wherein each classification is indicative of an associated state of the coolant (i.e. temperature- ¶0113).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Thomas with the teachings of Rakesh provide a leak detection system for identifying a leak of the coolant and transmitting an indication of the leak to the controller (Rakesh- Abstract).

Regarding claim 12, Thomas and Rakesh teach all the limitations of claim 2.
However, Thomas does not teach explicitly:
wherein the at least one parameter is a color, a presence of a bubble, and/or a size of a bubble; and 
wherein the vehicle state is a noise level from the fluid circuit, an ambient temperature, a vehicle speed, and/or a pressure in the fluid circuit.
In the same field of endeavor, Rakesh teaches:
wherein the at least one parameter is a color (i.e. color change- ¶0115), a presence of a bubble, and/or a size of a bubble; and 
wherein the vehicle state is a noise level from the fluid circuit, an ambient temperature, a vehicle speed, and/or a pressure in the fluid circuit (i.e. For example, a sudden or gradual decrease in pressure or increase in velocity may indicate a leak in the line 217 or downstream component 212- ¶0115).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Thomas with the teachings of Rakesh provide a leak detection system for identifying a leak of the coolant and transmitting an indication of the leak to the controller (Rakesh- Abstract).

Regarding claim 17, method claim 17 corresponds to apparatus claim 1, and therefore is also rejected for the same reasons of obviousness as listed above.

Regarding claim 18, method claim 18 corresponds to apparatus claim 11, and therefore is also rejected for the same reasons of obviousness as listed above.

Regarding claim 20, method claim 20 corresponds to apparatus claim 3, and therefore is also rejected for the same reasons of obviousness as listed above.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas J. DeVenney et al. [US 10408118 B2] in view of Rakesh Chopra et al. [US 20200163251 A1] and further in view of Peter Werlberger et al. [US 4643022 A].
Regarding claim 5, Thomas and Rakesh teach all the limitations of claim 2.
However, Thomas does not teach explicitly:
wherein the camera further comprises an optical fiber having a first end adjacent to a sensor of the camera, and a second end positioned within the fluid passage.
In the same field of endeavor, Peter teaches:
wherein the camera further comprises an optical fiber having a first end adjacent to a sensor of the camera, and a second end positioned within the fluid passage (i.e. According to the invention this is achieved in a device of the above type by inserting a transparent window into the observation bore, or each of the observation bores, and by providing an optical pickup device, e.g., an endoscope, preferably of a rigid design, for optical image formation and recording of the processes, which device may be introduced or inserted into the observation bore or bores as far as to the above window, and which is connected to an image recording unit, e.g., a high-speed camera, by means of an image transmission device, preferably of an articulated or flexible kind, e.g., an articulated system of optical fibres- Col 1, line 52-63).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Thomas and Rakesh with the teachings of Peter for preventing the vibrations of the engine from being transmitted on to the image recording unit (Peter- Col 3, line 4-5).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas J. DeVenney et al. [US 10408118 B2] in view of Rakesh Chopra et al. [US 20200163251 A1] and further in view of Larry R. Brandenburg et al. [US 5291960 A].
Regarding claim 7, Thomas and Rakesh teach all the limitations of claim 2.
However, Thomas does not teach explicitly:
wherein the prime mover comprises an electric machine and a traction battery.
In the same field of endeavor, Larry teaches:
wherein the prime mover comprises an electric machine (i.e. an electric traction motor drive- Abstract) and a traction (i.e. battery- Abstract) battery (i.e. A series hybrid engine has an electric traction motor drive of the vehicle wheels and a regenerative braking system that converts the motor to a generator for the output of useful electrical energy, the latter being used either to charge the storage battery for a power source for the traction motor, or if the battery is charged- Abstract).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Thomas and Rakesh with the teachings of Larry to preheat the ICE prior to engine start-up; or, alternatively, or concurrently to supply heat to the core of a heater for the passenger compartment of the vehicle, or, to store the heat in a heat battery type reservoir for future use (Larry- Abstract).

Claims 9, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas J. DeVenney et al. [US 10408118 B2] in view of Rakesh Chopra et al. [US 20200163251 A1] and further in view of Ashley Elizabeth Micks et al. [US 20180197048 A1].
Regarding claim 9, Thomas and Rakesh teach all the limitations of claim 8.
However, Thomas does not teach explicitly:
wherein the controller is further configured to classify the image data by inputting the at least one parameter into a machine learning algorithm.
In the same field of endeavor, Elizabeth teaches:
wherein the controller is further configured to classify the image data by inputting the at least one parameter into a machine learning algorithm (i.e. The model is defined in two configurations, a first configuration with a simulated fluid spill 720 in the parking spot 712 and a second configuration without the fluid spill 720. The simulated fluid spill 720 may include a model that defines such properties as color, reflectivity, texture, viscosity, or other properties of a fluid. Simulated fluid spills 720 may be generated for various fluids, i.e. each simulated fluid spill 700 may include properties of a particular fluid, e.g. motor oil, transmission fluid, radiator coolant, power steering fluid, etc. In some embodiments, fluid spills 720 may include models of non-vehicle fluids (water, soft drink, etc.) to enable training of a machine learning model to distinguish between vehicle and non-vehicle fluids- ¶0045).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Thomas and Rakesh with the teachings of Elizabeth to train a machine learning model capable of identifying fluid leaks from arrival and departure images (Elizabeth- ¶0040).

Regarding claim 15, Thomas and Rakesh teach all the limitations of claim 2 and Thomas further teaches:
a remote computing platform (i.e. Console 28 may be used to control machine 10 remotely or from on board machine 10- Col 5, line 58-60).
However, Thomas does not teach explicitly:
to determine at least one parameter of the image data, classify the image data into one of at least two classifications as a function of the at least one parameter, and create a database of coolant states as a function of the at least one parameters, wherein each classification is indicative of an associated state of the coolant.
In the same field of endeavor, Rakesh teaches:
determine at least one parameter of the image data (i.e. color change- ¶0113), classify the image data into one of at least two classifications (i.e. to identify a leak- ¶0113) as a function of the at least one parameter, wherein each classification is indicative of an associated state of the coolant (i.e. temperature- ¶0113).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Thomas with the teachings of Rakesh provide a leak detection system for identifying a leak of the coolant and transmitting an indication of the leak to the controller (Rakesh- Abstract).
However, Thomas and Rakesh do not teach explicitly:
	wherein the controller is further configured to send the image data to a remote computing platform to create a database of coolant states as a function of the at least one parameters.
In the same field of endeavor, Elizabeth teaches:
wherein the controller is further configured to send the image data to a remote computing platform to create a database of coolant states as a function of the at least one parameters (i.e. The method 600 may be performed repeatedly, e.g. hundreds or even thousands of times or more, to build up a database of arrival and departure images with their corresponding classifications for training of a machine learning model- ¶0053... The simulated properties may include, color, reflectivity, texture, or any other visible property of a fluid- ¶0057).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Thomas and Rakesh with the teachings of Elizabeth to train a machine learning model capable of identifying fluid leaks from arrival and departure images (Elizabeth- ¶0040).

Regarding claim 19, method claim 19 corresponds to apparatus claim 15, and therefore is also rejected for the same reasons of obviousness as listed above.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas J. DeVenney et al. [US 10408118 B2] in view of Rakesh Chopra et al. [US 20200163251 A1] and further in view of Ashley Tsunehiro Takeuchi [US 20200078895 A1].
Regarding claim 13, Thomas and Rakesh teach all the limitations of claim 2.
However, Thomas and Rakesh do not teach explicitly:
wherein the image data comprises a still image and/or a movie with a series of still images.
In the same field of endeavor, Tsunehiro teaches:
wherein the image data comprises a still image and/or a movie with a series of still images (i.e. as illustrated in FIG. 1 or 2, the coolant supply device 1 includes a camera 12 configured to capture an image of the inside of the first container 92 made of the transparent material from the outside- ¶0054).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Thomas and Rakesh with the teachings of Tsunehiro to provide a sensing unit configured to sense the amount of accumulation of the sludge in the container, and a controller configured to perform control based on a sensing result of the sensing unit (Tsunehiro- Abstract).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas J. DeVenney et al. [US 10408118 B2] in view of Rakesh Chopra et al. [US 20200163251 A1] and further in view of Ashley Jaime Gordon [US 20130103284 A1].
Regarding claim 14, Thomas and Rakesh teach all the limitations of claim 2.
However, Thomas and Rakesh do not teach explicitly:
further comprising a microphone positioned adjacent to the camera to detect sound within the fluid passage; wherein the controller is further configured to receive sound data from the microphone, and process the sound data and the image data to determine the state of the coolant in the fluid circuit.
In the same field of endeavor, Ashley teaches:
further comprising a microphone(i.e. at least one ultrasonic sensor- Abstract) positioned adjacent to the camera to detect sound within the fluid passage; wherein the controller (i.e. a control module (e.g., a controller or a microcontroller)- ¶0030) is further configured to receive sound data from the microphone, and process (i.e. processing said data- Abstract) the sound data and the image data to determine the state of the coolant in the fluid circuit (i.e. The present invention relates to a non-invasive engine guard system, which comprises: a) at least one ultrasonic sensor for providing data representing the cooling fluid level in a coolant hose, wherein said coolant hose connects between said engine and a radiator; b) a temperature sensor for monitoring" whether the temperature of said engine or said coolant hose is not above a predetermined level; c) attaching means for externally attaching said ultrasonic sensor and said temperature sensor on top of said coolant hose; d) an electronic unit for controlling said system, processing said data, and for generating information related to the temperature and the cooling fluid level in said coolant hose- Abstract).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Thomas and Rakesh with the teachings of Ashley to provide an engine guard system which is capable of providing a clear and non ambiguous alert to the driver (Ashley- ¶0007).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFFORD HILAIRE whose telephone number is (571)272-8397. The examiner can normally be reached 5:30-1400.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V PERUNGAVOOR can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CLIFFORD HILAIRE
Primary Examiner
Art Unit 2488



/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488